Gerald Gardner Wright, P.C. & Assoc. v Champion Prop. Mgt., LLC (2015 NY Slip Op 06110)





Gerald Gardner Wright, P.C. & Assoc. v Champion Prop. Mgt., LLC


2015 NY Slip Op 06110


Decided on July 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
MARK C. DILLON
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2013-10389
2014-01466
 (Index No. 4354/08)

[*1]Gerald Gardner Wright, P.C. & Associates, appellant,
vChampion Property Management, LLC, et al., respondents.


Gerald Gardner Wright, P.C., suing herein as Gerald Gardner Wright, P.C. & Associates, Freeport, N.Y. (Peter J. Graff of counsel), appellant pro se.
Lauterbach Garfinkel Damast & Hollander, LLP, New York, N.Y. (David J. Wolkenstein of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of a commercial lease, the plaintiff appeals from (1) a judgment of the Supreme Court, Nassau County (Driscoll, J.), dated July 22, 2013, which, after a jury trial, in effect, is in favor of the defendants and against it dismissing the complaint and awarding the defendants the principal sum of $259,012 on their counterclaim to recover unpaid rent, and (2) an order of the same court dated December 20, 2013, which denied the plaintiff's posttrial motion (a) pursuant to CPLR 3211(a) to dismiss the counterclaim or, in the alternative, for summary judgment dismissing the counterclaim, (b) pursuant to CPLR 4404(a) to set aside the verdict and for judgment as a matter of law or, in the alternative, to set aside the verdict as contrary to the weight of the evidence and for a new trial, and (c) pursuant to CPLR 5019(a) to amend and correct the judgment by deleting any reference to the defendant Champion Property Management, LLC, as a judgment creditor.
ORDERED that the judgment and the order are affirmed, with one bill of costs.
"A jury verdict should not be set aside as contrary to the weight of the evidence unless the jury could not have reached the verdict on any fair interpretation of the evidence" (Saccone v Gross, 84 AD3d 1208, 1208). Here, the plaintiff failed to pay rent for a period of nearly three years, and the jury awarded the defendants the principal sum of $259,012 on their counterclaim for unpaid rent. Contrary to the plaintiff's contention, the amount awarded is supported by a fair interpretation of the evidence.
The plaintiff's remaining contentions are without merit.
SKELOS, J.P., DILLON, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court